Fullerton, J.
(dissenting) — In Hart v. Niagara Fire Ins. Co., 9 Wash. 620, 38 Pac. 213, 27 L. R. A. 86, and in other cases following that case, this court has announced the rule that, an insurance company that issues a policy of in*216surance on an application procured by one of its solicitors, cannot be heard to plead the fraud or dishonesty of the solicitor for the purpose of avoiding liability on the policy, and this, although the application for the policy, or the policy itself, may contain a recital to the effect that the solicitor shall be deemed the agent of the assured, and not the agent of the insurance company. The opinion of the majority, in my judgment, violates this principle, and I therefore dissent from the conclusion reached therein.